Citation Nr: 0008746	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-14 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the right ankle and foot, status post talonavicular 
excision of dorsal spurs and status post arthrodesis and 
iliac crest bone graft, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1984 to 
September 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which increased the disability rating 
for the appealed disability from 10 percent to 20 percent 
disabling.  He appeals for a higher rating.

Additional medical consultation and treatment records were 
received in June 1999 at the veteran's Travel Board hearing 
after the case had been certified to the Board by the agency 
of original jurisdiction (AOJ).  Although such evidence has 
not first been considered by the AOJ, the submission was 
accompanied by a waiver of referral to the AOJ.  38 C.F.R. 
§ 20.1304 (1999).  Consequently, a decision by the Board is 
not precluded.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The symptoms of the veteran's degenerative arthritis of 
the right ankle and foot, status post talonavicular excision 
of dorsal spurs and status post arthrodesis and iliac crest 
bone graft include swelling, some tenderness, loss of motion 
with pain and minimal degenerative changes; the joint is not 
ankylosed.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent rating for 
degenerative arthritis of the right ankle and foot, status 
post talonavicular excision of dorsal spurs and status post 
arthrodesis and iliac crest bone graft have not been met.  38 
U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.59, 4.71a, Code 5010-5003-5270, 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  The claims file includes 
service medical records, X-rays and comprehensive current VA 
examination reports, including one from February 1999, as 
well as treatment records through June 1999; the Board finds 
that the record as it stands is adequate to allow for 
equitable review of the veteran's increased rating claim and 
that no further action is necessary to meet the duty to 
assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for degenerative arthritis of the right 
ankle and foot, status post talonavicular excision of dorsal 
spurs was established as 10 percent disabling by an October 
1989 rating.  The present appeal stems from a claim submitted 
in September 1997 and was initiated in conjunction with 
inpatient surgery afforded by the VA earlier that same month.  
In the context of the pre-anesthetic summary, the veteran was 
reported as 6 foot 4 inches tall and with a weight of 295 
pounds.  The surgical procedure afforded at that time was a 
right talonavicular arthrodesis with excision of osteophytes 
and iliac crest bone graft. 

The veteran was afforded a VA examination in May 4, 1998.  He 
was reported at that time as walking with full weightbearing 
and without a below knee orthosis at that time.  He reported 
that his foot hurt with weightbearing.  He claimed to be able 
to stand no more than 20 minutes.  He reported swelling in 
the right foot and ankle daily.  On physical examination, the 
examiner noted the veteran ambulated with a slight limp.  
There was no swelling in the foot or ankle.  Posterior tibial 
and dorsalis pulses were palpable.  He demonstrated 5 degrees 
of dorsiflexion and 30 degrees of plantar flexion in the 
right ankle.  There was no detectable subtalar motion.  There 
were no corns or calluses.  X-rays revealed two cannulated 
screws across the talonavicular joint.  The examiner 
commented that the talonavicular fusion was progressing 
satisfactorily.  That the veteran still had pain, given that 
he underwent surgery 7 months earlier was not considered 
surprising.  The examiner opined that the veteran would need 
an additional 3 months for maximum recovery, but he could 
work with modified weight bearing at the time of the 
examination.  Notwithstanding, a temporary total evaluation 
for convalescence was afforded from September 4, 1997 to July 
1, 1998 by a March 1999 rating.

In February 1999, the veteran was afforded another 
comprehensive VA examination for the disabled foot.  X-rays 
revealed an old healed fracture of the talus bone.  A few 
orthopedic nails were noted transfixing the fracture.  
Minimal degenerative changes of the talonavicular joint was 
appreciated.  Slight soft tissue swelling of the ankle joint 
was noted.  He presented with complaints of pain in the ankle 
all the time and swelling, especially when he wakes up.  He 
claimed difficulty when walking more than one or two blocks.  
He reported that he usually took Motrin but not every day.  
He acknowledged that the swelling was not bad on the day of 
the examination.  He had previously been given an ankle 
support, which he does not use any more.  He was also given a 
shoe insert, which he reported as uncomfortable and which he 
does not use.  He uses a straight cane on occasion.  On 
physical examination, no vascular skin changes were noted.  
Peripheral pulses were 2+ and intact.  No tenderness was 
noted.  He reported that the joint was stiff when touched by 
the examiner.  Range of motion was with 10 degrees of 
dorsiflexion and 20 degrees of plantar flexion, actively.  At 
30 degrees of passive range of motion, he complained of 
severe pain.  He was not able to walk on heels or toes; 
however, he was able to stand on the toes without complaints 
but could not bear weight on the extremity.  Inversion of the 
right ankle was 20 degrees.  Eversion was 10 degrees.  For 
comparison purposes, the left ankle demonstrated normal 
dorsiflexion at 20 degrees, plantar flexion at 40 degrees, 30 
degrees of inversion and 15 degrees of eversion.  Skin on the 
right ankle was somewhat shiny.  Measurement of both ankles 
was identical, objectively indicating the absence of 
swelling.  Gait pattern was without deviations except he was 
somewhat antalgic and favored the right lower extremity.  No 
valgus or varus instability was demonstrated while walking.  
The veteran reported being uncomfortable when the examiner 
attempted to perform passive varus and valgus test and the 
examiner had to limit the stress test.  The impression was 
degenerative joint disease of the right ankle with status 
post fusion of the tal navicular bones of the right ankle.  

The veteran was seen in the emergency room for ankle pain in 
June 1999, on the day prior to his hearing before the Board.  
Pulses were present.  Mild edema of the medial malleolus was 
noted with decreased range of ankle motion.  Tenderness was 
appreciated on the medial malleolus and plantar surface of 
the right foot.  

At his Travel Board hearing in June 1999, the veteran 
complained that his ankle interfered with his employment as a 
preacher.  He was unable to stand for long periods to preach 
or teach.  He also complained that his foot was getting 
worse.  

The veteran's left ankle disability is evaluated under the 
rating code for traumatic arthritis.  Arthritis due to 
trauma, substantiated by X-ray findings is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

Marked limitation of motion of the ankle is evaluated as 20 
percent disabling. Moderate limitation of motion is evaluated 
as 10 percent disabling.  38 C.F.R. § 4.71a, Code 5271.

Another rating code for consideration is the code for 
ankylosis of the ankle.  If ankylosed in plantar flexion 
between 30 and 40 degrees', or in dorsiflexion, between 0 and 
10 degrees', a 30 percent rating is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The medical records show decreased dorsiflexion, but the 
veteran appears to retain approximately half of the range of 
motion of his ankle.  See 38 C.F.R. § 4.71, Plate II.  These 
findings clearly do not approach complete immobility or 
ankylosis.  Both VA treatment records and private medical 
records include diagnosis of chronic pain.  The veteran's 
ambulation is limited due to his ankle disability.  Although 
he claims frequent swelling of the right ankle, examiners 
have objectively regarded such swelling, when demonstrated, 
as, at most, mild along with some mild tenderness.  
Degenerative changes were clinically characterized as 
minimal.  Upon consideration of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, the Board finds no disuse atrophy or 
other objective medical evidence of additional functional 
limitation due to pain, weakness, flare-ups of pain, 
incoordination, or any other symptom, to a degree approaches 
ankylosis of the ankle or would otherwise support a rating in 
excess of 20 percent under the rating schedule.  38 C.F.R. 
§§ 4.71, Plate II, 4.71a, Codes 5270, 5271.

The Board has considered entitlement to an evaluation greater 
than 20 percent for the veteran's right ankle disability, but 
a higher evaluation is not demonstrated by the evidence.  
Even with pain, the veteran retains approximately half of his 
range of motion in all directions.  At his hearing before the 
Board, he complained of instability, but this has not been 
substantiated on recent VA examinations.  There is, likewise, 
no showing of ankylosis.  While the June 1999 emergency room 
visit indicate an increase in ankle pain, the clinical 
findings associated with that visit are nonetheless 
compatible with the Board's decision in this instance because 
there continued to be definite motion of ankle at that time, 
versus ankylosis, and the degree of edema was reported as 
mild.  The fact remains that the veteran's current 20 percent 
rating is the maximum evaluation allowed under Code 5271 and 
such contemplates marked ankle disability.  There is no 
competent evidence of ankylosis of the joint or other 
abnormal findings to support a rating in excess of 20 percent 
at this time.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 
5270, 5271.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a more favorable 
resolution of the present appeal.


ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the right ankle and foot, status 
post talonavicular excision of dorsal spurs and status post 
arthrodesis and iliac crest bone graft is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


